Title: From Thomas Jefferson to John Harner, 17 June 1821
From: Jefferson, Thomas
To: Harner, John


Sir
Monticello
June 17. 21.
I recieved yesterday your letter of the 11th with the remarkable Buck’s horns you have been so good as to send me. they are indeed extraordinary, such as I have never seen, and such as I presume have not been seen before, because not a regular production of the species, but a sport of nature. they are a real curiosity, well worthy a place among those I have, and with them will hereafter have a place in our university when ready to recieve them. I am much obliged by your kind attention in sending them to me and I pray you to recieve the assurance of my thankfulness and respect.Th: Jefferson